  Case 17-05880         Doc 39     Filed 04/15/19 Entered 04/15/19 14:38:57              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-05880
         KENDRA GONZALEZ JOHNSON

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/28/2017.

         2) The plan was confirmed on 05/08/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
08/23/2017, 01/08/2019.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 03/28/2019.

         6) Number of months from filing to last payment: 25.

         7) Number of months case was pending: 26.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-05880        Doc 39       Filed 04/15/19 Entered 04/15/19 14:38:57                     Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                $8,106.50
       Less amount refunded to debtor                            $189.50

NET RECEIPTS:                                                                                     $7,917.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $1,390.23
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $362.04
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $1,752.27

Attorney fees paid and disclosed by debtor:                  $942.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
CENTRAL CREDIT SERVICE           Unsecured         337.00           NA              NA            0.00       0.00
CHASE RECEIVABLES                Unsecured         359.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      6,000.00       5,954.00        5,954.00           0.00       0.00
CITY OF EVANSTON                 Unsecured         200.00           NA              NA            0.00       0.00
Commonwealth Financial           Unsecured         488.00           NA              NA            0.00       0.00
CREDIT MANAGEMENT LP             Unsecured         427.00           NA              NA            0.00       0.00
ECMC                             Unsecured           0.00      9,716.64        9,716.64           0.00       0.00
FIRST FINANCIAL CU               Unsecured         418.00        748.65          748.65           0.00       0.00
HE Stark Agency                  Unsecured      2,945.00            NA              NA            0.00       0.00
IL DEPT OF REVENUE               Priority             NA         695.94          695.94           0.00       0.00
IL DEPT OF REVENUE               Unsecured         800.00         97.40           97.40           0.00       0.00
INTERNAL REVENUE SERVICE         Priority             NA          63.86           63.86           0.00       0.00
INTERNAL REVENUE SERVICE         Unsecured      1,900.00          95.43           95.43           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured      8,937.00            NA              NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Secured        5,000.00     13,542.71        13,542.71      5,449.24     715.49
MERCHANTS CREDIT                 Unsecured         176.00           NA              NA            0.00       0.00
NAVIENT SOLUTIONS INC            Unsecured      1,231.00            NA              NA            0.00       0.00
NAVIENT SOLUTIONS INC            Unsecured         615.00           NA              NA            0.00       0.00
NAVIENT SOLUTIONS INC            Unsecured         208.00           NA              NA            0.00       0.00
ST IL TOLLWAY AUTHORITY          Unsecured            NA       1,644.40        1,644.40           0.00       0.00
U S Dept Of Ed/Gsl/Atl           Unsecured      1,868.00            NA              NA            0.00       0.00
U S Dept Of Ed/Gsl/Atl           Unsecured      1,823.00            NA              NA            0.00       0.00
U S Dept Of Ed/Gsl/Atl           Unsecured         517.00           NA              NA            0.00       0.00
UNITED STUDENT AID FUNDS INC     Unsecured      3,549.00       2,061.94        2,061.94           0.00       0.00
US DEPT OF EDUCATION/NELNET      Unsecured           0.00           NA              NA            0.00       0.00
US DEPT OF EDUCATION/NELNET      Unsecured           0.00           NA              NA            0.00       0.00
US DEPT OF EDUCATION/NELNET      Unsecured           0.00           NA              NA            0.00       0.00
WE ENERGIES                      Unsecured           0.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-05880         Doc 39      Filed 04/15/19 Entered 04/15/19 14:38:57                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $13,542.71          $5,449.24           $715.49
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $13,542.71          $5,449.24           $715.49

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00                $0.00            $0.00
        Domestic Support Ongoing                              $0.00                $0.00            $0.00
        All Other Priority                                  $759.80                $0.00            $0.00
 TOTAL PRIORITY:                                            $759.80                $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $20,318.46                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $1,752.27
         Disbursements to Creditors                             $6,164.73

TOTAL DISBURSEMENTS :                                                                        $7,917.00


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 04/15/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
